DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Objections
Claims 15-20 are objected to because of the following informalities.
In claim 15, applicant recites “program instructions stored on at least one of the one or more tangible storage media,” where applicant has previously referred to “one or more non-transitory computer-readable storage media” in the claim.  
The dependent claims are objected to by virtue of their dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 8, and 15, applicant describes “analyzing a business process model comprised of one or more activities”; however, the specification does not provide written description for how the analysis is performed. Applicant’s para. [0093], which describes a “process optimization program 110a, 110b provides a way to analyze a business process model,” does not shed light on how a business process model is analyzed. 
If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 USC § 112(a) for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  As such, applicant has not met the requirements of 35 USC § 112(a).
The dependent claims are rejected by virtue of their dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, and 15, applicant recites “generating an enriched business process model based on the business process model and one or more derived activities.” It’s unclear, based on the use of the term “derived,” if applicant is referring to the previously claimed “determining a corresponding activity for the one or more extracted key phrases.” Given that examiner cannot determine if “derived activities” is the same as the “determined activities,” the metes and bounds of the claims cannot be determined, and the claims are indefinite. 
The dependent claims are rejected by virtue of their dependency. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 8 to a system; and claim 15 to a computer program product. Thus, the claims are directed to statutory categories of invention. However, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claims 1, 8, and 15 is defined as (claim 1 being representative):
analyzing a business process model comprised of one or more activities;
extracting one or more key phrases from one or more event logs, wherein the one or more event logs are based on the business process model;
determining a corresponding activity for the one or more extracted key phrases; and
generating an enriched business process model based on the business process model and one or more derived activities. 

The abstract idea steps recited in claims 1, 8, and 15 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. For example, an administrator could: analyze a business process model comprised of one or more activities (e.g. a flowchart); extract one or more key phrases from one or more event logs, wherein the one or more event logs are based on the business process model; determine a corresponding activity for the one or more extracted key phrases; and generate an enriched business process model based on the business process model and one or more derived activities (e.g. a revised flowchart). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to generating an enriched business process model, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to the steps for generating an enriched business process model, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claims 8 and 15 recite the following additional elements (there are no additional elements in claim 1):
Claim 8: computer system; one or more processors; one or more computer-readable memories; one or more computer-readable tangible storage medium.
Claim 15: computer program product; one or more non-transitory computer-readable storage media; one or more tangible storage media; a processor.
These elements are merely instructions to apply the abstract idea to a computer. There’s no indication that these computing elements, based on applicant’s own specification at para. [0012], are anything but generic. The combination of these elements, i.e. a generic computing system, is also nothing more than an attempt to apply the abstract idea to a computer. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, they do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A, Prong Two and carrying over their conclusions from Step 2A, Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a generic computing system that is not significantly more than the abstract idea because they are merely computer elements applied to the abstract idea. 
When the additional elements are considered, alone and in combination, they do not amount to significantly more than the abstract idea. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2, 9, and 16 further describe the nature, structure, and/or content of the “one or more key phrases.” While helpful, this does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
	Claims 3, 10, and 17 include the additional step of “determining.” While helpful, this does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
	Claims 4, 11, and 18 include the additional steps of “determining… utilizing.” While helpful, this does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
	Claims 5, 12, and 19 include the additional step of “ranking.” While helpful, this does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
	Claims 6, 13, and 20 include the additional steps of “recommending… performing.” While helpful, this does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
Claims 7 and 14 include the additional steps of “recommending… providing.” While helpful, this does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. 
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 20190087755) in view of Suenbuel et al. (US 20080228536).


Claims 1, 8, and 15
[Regarding claim 1, Hull discloses: a method for process optimization {business process modeling used for process optimization; para. [0017]; method described in para. [0077]}, the method comprising]
[Regarding claim 8, Hull discloses: a computer system for process optimization {business process modeling used for process optimization; para. [0017]; system described in para. [0077]}, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories {para. [0077], [0078], [0082]}, wherein the computer system is capable of performing a method comprising:]
[Regarding claim 15, Hull discloses: a computer program product for process optimization, comprising {business process modeling used for process optimization; para. [0017]; computer program product described in para. [0077]}: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media {para. [0077], [0078], [0082]}, the program instructions executable by a processor to cause the processor to perform a method comprising:]
Regarding claims 1, 8, and 15, Hull discloses:
analyzing a business process model comprised of one or more activities {system 720 reads or analyzes business process model, e.g. processing of terminations, contained in document 710; activities represented by conditions 730; Fig. 7; para. [0055]}; and 
generating an enriched business process model based on the business process model and one or more derived activities {generated enriched business process model seen in Fig. 9, where the inputs correspond to the originating business process model and derived actions and/or conditions, i.e. activities; para. [0067]}.
Hull doesn’t explicitly disclose: 
extracting one or more key phrases from one or more event logs, wherein the one or more event logs are based on the business process model;
determining a corresponding activity for the one or more extracted key phrases.
However, Suenbuel, in a similar field of endeavor directed to deriving business processes from event logs, discloses:
extracting one or more key phrases from one or more event logs, wherein the one or more event logs are based on the business process model {event logs 360 have basic business processes, i.e. one or more key phrases, extracted, wherein the event logs are associated with a business process, i.e. based on the business process model; para. [0029], [0030]};
determining a corresponding activity for the one or more extracted key phrases {determined corresponding activity represented by business process 374, which is based on extracted key phrases; para. [0029]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hull to include the features of Suenbuel. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to extract relevant information and determine corresponding activities, as taught by Suenbuel, in order to facilitate detecting resource bottlenecks, thereby enhancing the business process model and business processes {para. [0003] of Suenbuel}. One of ordinary skill in the art would have been motivated to facilitate detecting resource bottlenecks, and therefore modify Hull with Suenbuel. 

Claims 2, 9, and 16
Regarding claims 2, 9, and 16, the combination of Hull and Suenbuel discloses the features of claims 1, 8, and 	15, respectively. Hull further discloses: the data being unstructured {para. [0016]}.
Suenbuel further discloses: the one or more key phrases are extracted from data of the one or more event logs {event logs 360 have basic business processes, i.e. one or more key phrases, extracted; para. [0029], [0030]}}.

Claims 3, 10, and 17
Regarding claims 3, 10, and 17, the combination of Hull and Suenbuel discloses the features of claims 1, 8, and 15, respectively. Suenbuel further discloses: wherein determining the corresponding activity for the one or more key phrases is based on structured data of the one or more event logs {structured data of the one or more event logs described in para. [0030] in context of events recorded as part of electronic transaction}.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hull and Suenbuel, further in view of Scheepens et al. (US 20220075705).

Claims 4, 11, and 18
Regarding claims 4, 11, and 18, the combination of Hull and Suenbuel discloses the features of claims 1, 8, and 15, respectively, but doesn’t explicitly disclose: determining one or more key performance indicators for each activity of the enriched business process model; and utilizing the one or more key performance indicators to determine a hotspot index score of each of the one or more activities of the enriched business process model.
However, Scheepens, in a similar field of endeavor directed to process tree discovery, discloses: determining one or more key performance indicators for each activity of the enriched business process model {at step 506, activity relations scores, i.e. key performance indicators, are determined for relationship operators for pairs of activities in the event log based on the filtered directly follows graph and the filtered indirectly follows graph, i.e. the enriched business process model(s); para. [0040]}; and utilizing the one or more key performance indicators to determine a hotspot index score of each of the one or more activities of the enriched business process model {contribution of frequency information to infer relationship operators, as shown in FIG. 8, i.e. key performance indicators, is utilized to generate formulas for calculating activity relation scores for each relationship operator for each pair of activities a and b in the event log, i.e. determining a hotspot index score of each of the one or more activities; para. [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull and Suenbuel to include the features of Scheepens. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to determine and score the frequency of interaction between activities, as taught by Scheepens, in order to facilitate inferring the existence of relationships that aren’t obvious, thereby enhancing the business process model and business processes {para. [0041] of Scheepens}. One of ordinary skill in the art would have been motivated to identify nonobvious relationships between activities, and therefore modify Hull and Suenbuel with Scheepens. 


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hull, Suenbuel, and Scheepens, further in view of Kalis et al. (US 11068824).

Claims 5, 12, and 19
Regarding claims 5, 12, and 19, the combination of Hull, Suenbuel, Scheepens discloses the features of claims 4, 11, and 18, respectively, but doesn’t explicitly disclose: ranking the hotspot index score for each of the one or more [derived] activities of the enriched business process model, wherein the hotspot index score is ranked based on inefficiency.
However, Kalis, in a similar field of endeavor directed to identifying customer-related deficiencies, discloses: ranking the hotspot index score for each of the one or more [derived] activities of the enriched business process model, wherein the hotspot index score is ranked based on inefficiency {in some implementations, recommendation platform 230 may generate a score related to a priority of the deficiency, i.e. ranked hotspot index score based on inefficiency; col. 15, lines 15 to 25}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the features of Kalis. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to identify and prioritize deficiencies, as taught by Kalis, in order to improve the performance of a process and/or operations of an organization, thereby conserving processing resources and/or computing resources of devices used to implement the process and/or the operations {col. 3, lines 40 to 50 of Kalis}. One of ordinary skill in the art would have been motivated to improve the performance of a process and/or operations of an organization, and therefore modify Hull, Suenbuel, and Scheepens with Kalis. 

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Hull, Suenbuel, and Scheepens, further in view of Rivers et al. (US 20110145885).

Claims 6, 13, and 20
Regarding claims 6, 13, and 20, the combination of Hull, Suenbuel, Scheepens discloses the features of claims 4, 11, and 18, respectively, but doesn’t explicitly disclose: recommending one or more interventions based on the hotspot index score; and performing an impact assessment based on the one or more interventions.
However, Rivers, in a similar field of endeavor directed to determining policy processes, discloses: recommending one or more interventions based on the hotspot index score {one or more interventions, e.g. service level agreement, recommended based on complexity rating, i.e. hotspot index score; para. [0078]}; and performing an impact assessment based on the one or more interventions {financial impact pull-down menu 470 may have several options related to specific amounts of money associated with the level of potential financial impact that may result from implementing a policy in response to a particular policy need, i.e. performed impact assessment based on intervention; para. [0069]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the features of Rivers. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to determine the impact of certain interventions, as taught by Rivers, in order to facilitate optimal decision-making with respect to business decisions {para. [0001] of Rivers}. One of ordinary skill in the art would have been motivated to facilitate optimal decision-making, and therefore modify Hull, Suenbuel, and Scheepens with Rivers. 

Claims 7 and 14
Regarding claims 7 and 14, the combination of Hull, Suenbuel, Scheepens discloses the features of claims 4 and 11, respectively. Scheepens further discloses: providing a Directly-Follows graph based on the one or more activities {Fig. 6 shows an exemplary directly follows graph 600 of process 100 of FIG. 1, in accordance with one or more embodiments; para. [0036]}.
The combination of Hull, Suenbuel, Scheepens doesn’t explicitly disclose: recommending one or more interventions based on the hotspot index score; recommended interventions.
However, Rivers, in a similar field of endeavor directed to determining policy processes, discloses: recommending one or more interventions based on the hotspot index score {one or more interventions, e.g. service level agreement, recommended based on complexity rating, i.e. hotspot index score; para. [0078]}; recommended interventions {para. [0078]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the features of Rivers. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to determine the impact of certain interventions, as taught by Rivers, in order to facilitate optimal decision-making with respect to business decisions {para. [0001] of Rivers}. One of ordinary skill in the art would have been motivated to facilitate optimal decision-making, and therefore modify Hull, Suenbuel, and Scheepens with Rivers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Workflow mining: discovering process models from event logs," directed to evaluating event logs to determine process models (NPL attached);
US 20090112667, directed to automated business model discovery;
US 20160071031, directed to actionable business models;
US 20120053974, directed to realizing business process families;
US 20200302350, directed to natural language processing business domain modeling;
US 20190108224, directed to generating a knowledge graph using a search index. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        8/26/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689